DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-25 are pending.

Election/Restrictions

Restriction to one of the following inventions is required under 35 U.S.C 121:

 Claims 1-20: drawn to a method for mounting a file system for the container utilizing the retrieved manifest file for a container image of the container upon receiving a request to create a container. (G06F9/455, G06F16/196)

 Claims 21-25: drawn to a method installing the software package in the running container upon receiving a command using the retrieved metadata package for the software package and retrieving a file using the metadata package upon identifying a need during installation of the software package (G06F8/60 G06F9/445). 

The inventions are distinct, each from the other because of following reasons:
Inventions in Group I and II III are related as sub-combinations disclosed as usable together in a single combination. The sub-combinations are distinct if they do not overlap in scope and not obvious variants, and if it is shown that at least one sub-combination is separately usable. In the instant case, as described above, invention in Group I has separate utility such as method for mounting a file system for the container utilizing the retrieved manifest file for a container image of the container upon receiving a request to create a container, while invention in Group II has separate utility such as installing the software package in the running container upon receiving a command using the retrieved metadata package for the software package and retrieving a file using the metadata package upon identifying a need during installation of the software package. See MPEP §806.05(d). In the instant case, the combination as claimed does not require the particulars of the sub-combination as claimed because Group I is directed to creating a container using retrieved manifest file, while Group II is directed to installing a software package in a running container using retrieved metadata package and a retrieved file based on the metadata. As such Group I may be classified as G06F9/455, G06F16/196 while Group II may be classified as G06F8/60 G06F9/445.
 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Claim Objections

Claims 4, 15 objected to because of the following informalities:  
-- a file system -- should be -- the file system-- in claims 4, 15.  
Appropriate correction is required.

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Drawings

Figure 1-3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-25 are rejected under 35 U.S.C. 112 (b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor regards as the invention.

The following claim language is not clearly understood:
Claim 1 recites “request to create container” and later recites “mounting a file system”. It is not clearly recited in the claim if the container is created or not according to the request received.
Claim 1 line 4 recites “mounting a file system for the container, utilizing the manifest”. It is unclear if the file is mounted utilizing the manifest or the manifest is being utilized by the mounted file.
Claim 4 recites “sufficient”, which is not definite.
Claim 21 line 6-7 recites “identifying a need for a file…; and retrieving the file”. It is unclear if the retrieved file is installed/used or not after retrieving. 
Claim 25 recites “product for creating a container image” without ever reciting the step of creating container image and instead recites “installing software package in a running container”. It is unclear if the claim is directed to “create container image” or “install software package in the container”.
Claims 12 and 20 recites elements of claim 1 and have similar deficiency as claim 1. Therefore, they are rejected for the same rational. Remaining dependent claims are also rejected due to their dependency on the rejected independent claims.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 12-19, 25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Independent claim 12 recites a “computer program product comprising a computer readable storage medium having …, wherein the computer readable storage medium is not a transitory signal per se”. The broadest reasonable interpretation of a claim drawn to a “computer program product comprising computer readable storage medium” may entirely be made of software, hardware or combination of both software and hardware. As such, computer program product entirely made of software  doesn’t fall within at least one of the four categories of statutory subject matters and therefore rejected under 35 U.S.C. 101.
Claims 13-19 are dependent claims of claim 12 and do not cure the deficiency of the independent claim. Therefore, they are rejected for the same reason.
Independent claim 25 recites similar computer program product as claim 12. Therefore, it is rejected for the same rational.


Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more or integrating into practical application.  

Based upon at least the decision by the United States Supreme Court in Alice Corp. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354 (2014), post-Alice precedential court decisions, and 2019 Revised Patent Subject Matter Eligibility Guidance, claims 1-25 are determined to be directed to an abstract idea.  Examples of abstract ideas include at least Mathematical concepts, Mental process and Certain Methods of organizing human activity.

Step 1: 
	Claims 1 and 21 recites a method, which falls within the “process” category of 35 U.S.C. § 101. Claim 12 and 25 recites a “computer program product comprising computer readable storage medium”, which may entirely be made of software and therefore doesn’t falls within the statutory category of 35 U.S.C. § 101. Claim 20 recites a system comprising a processor”, which falls within the “machine” or “manufacture” category of 35 U.S.C § 101. Thus, the analysis determines whether the claims recite a judicial exception and fail to integrate the exception into practical application. See Memorandum, 84 Fed. Re. 54-55. If both elements are satisfied, the claims are directed to a judicial exception under the first step of the Alice/Mayo test, See id.

Step 2A, Prong One
Independent claim 1 recites the following steps:
	[i] 	receiving a request to create a container
[ii]	retrieving a manifest for a container image of the container; and 
[iii]	mounting a file system for the container utilizing the manifest.
		Independent claim 21 recites the following steps:
a)	receiving a command to install a software package in a running container
b)	retrieving a metadata package for the software package;
c)	installing the software package in the running container, utilizing the metadata package;
d)	identifying a need for a file during the installation of the software package;
e)	retrieving the file, utilizing the metadata package.
			
The overall process described by steps [ii]-[iii] describes “concepts performed in the human mind” or “observation, evaluation, judgement, opinion.” Memorandum, 84 Fed. Reg, 52. Thus steps [ii]-[iii] recite the abstract concept of [m]ental processes.” Id.
For example, in step [ii], “retrieving a manifest for a container image of the container”, involves determining a manifest file corresponding the requested container and retrieving the determined manifest and is resembles the idea of observation, evaluation, judgement and opinion. Similarly, “mounting a file system for the container utilizing the manifest” requires determination of files/file system using the manifest file” and is a combination of observation, evaluation, judgement and opinion.
Thus, claim 1 recites a judicial exception. For these same reasons, claim 12 and claim 20 recites judicial exception.
Based on the similar analysis as claim 1 above, the overall process described by steps b)-e) describes “concepts performed in the human mind” or “observation, evaluation, judgement, opinion.” For example, steps b) d) and e) recites “retrieving a metadata package for the software package”, identifying a need for a file during the installation of the software package” and “retrieving the file, utilizing the metadata package” respectively and is similar to the idea of determining an entity based on the certain criteria and retrieving the determined entity, which requires a combination of observation, evaluation, judgement, opinion. 
Therefore, claim 21 recites a judicial exception. For these same reasons, claim 25 also recites judicial exception.

Step 2A, Prong Two
Because claims 1, 12, 20, 21, and 25 recite a judicial exception, Analysis determines if the claims recite additional elements that integrate the judicial exception into practical application.
In addition to the limitations of claim 1 discussed above that recite the abstract concepts, claim 1 further recites “computer implemented method”. Claim 1 also recites the following step: [i] receiving a request to create a container. In addition to claim 1 step [i] discussed above, Claim 12 recites “computer program product for deploying a container image” and “computer program product comprising computer readable storage medium”. In addition to claim 1 step [i] discussed above, Claim 20 recites a system comprising a processor and logic integrated/executable with the processor. 
	The Specification doesn’t provide additional details that would distinguish the additional limitations from a generic implementation of the abstract idea. For example, computer implemented method, computer program product comprising computer readable storage medium, system comprising processor can be broadly categorized as generic computing methods as recited in the independent claims. Therefore, these generic computing method/component do not integrate the judicial exception into a practical application. Further the additional step of claim 1, [i] receiving a request to create a container, do not add any meaningful limitations to the abstract idea because these are merely directed to the insignificant extra-solution activity of receiving one or more data pipelines. See MPEP 2106.05(g).
Thus, claims 1, 12 and 20 are directed to a judicial exception because claims 1, 12 and 20 do not recite additional elements that integrate the judicial exception into a practical application.
Based on similar analysis, Claims 21 and 25 do not recite additional elements that integrate the judicial exception into a practical application. For example, computer implemented method and computer program product can be broadly categorized as generic computing methods/component as recited in the independent claims 21 and 25 and do not integrate the judicial exception into a practical application. Claim 21 also recited additional steps a) “receiving a command to install a software package in a running container”, which do not add any meaningful limitations to the abstract idea because these are merely directed to the insignificant extra-solution activity of receiving one or more data pipelines. See MPEP 2106.05(g).
Thus, claims 21 and 25 are directed to a judicial exception because claims 21 and 25 do not recite additional elements that integrate the judicial exception into a practical application.
Step 2B
Because claims 1, 12, 20, 21 and 25 are directed to judicial exception, analysis must determine, according to Alice, whether these claims recite an element, or combination of elements that is enough to ensure that the claim is directed to significantly more than a judicial exception. 
The Memorandum, Section III (B) (footnote 36) states:
In accordance with existing guidance, an Examiner’s conclusion that an additional element (or combination of elements) is well understood, routine, conventional activity must be supported with a factual determination. For more information concerning evaluation of well-understood, routine, convention activity, see MPEP 2106.05(d), as modified by the USPTO Berkheimer Memorandum.
The Berkheimer Memorandum, Section III(A)(1) states:
A Specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, on in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 §U.S.C. 112(a). A finding that an element is well-understood, routine, or conventional cannot be based only on the fact that the specification is silent with respect to describing such element.
Regarding the  computer implemented method, processor, and computer program product, the conventional or generalized function terms by which the computer components are described reasonably indicate that Specification discloses conventional component, and describes the component in a manner that indicates that these elements are sufficient well-known that the Specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. §112(a). See Spec. ¶ 0153-00156. Further, the Specification does not provide additional details that would distinguish the recited components/method from generic implementation in the combination. These limitations simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
Further the additional limitations of “[i] receiving a request to create a container” recited in independent claims 1, 12 and 20 and  a) receiving a command to install a software package in a running container” resembles that has been recognized by court that receiving, processing, and storing data as well as receiving or transmitting data over a network are a well-understood, routine and conventional activities. Mortg. Grader, Inc. v. First choice Loan Servs. Inc., 811 F.3d 1314 (Fed. Cir. 2016) (generic computer components, such as interface, “network”, and “database,” fail to satisfy the inventive concept requirement); see also TLI Commc’ns, 823 F.3d 607; Elec. Power, 830 F.3d at 1350. There is no indication that the recited claim elements override the conventional use of known features or involve an unconventional arrangement or combination of elements such that the particular combination of generic technology results in anything beyond well-understood, routine, and conventional data gathering and output. Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention.”) See also Customedia Techs. LLC v. Dish Network Corp., 951 F.3d 1359, 1366(Fed. Cir. 2020) (“[T]he invocation of ‘already-available computers that are not themselves plausibly asserted to be an advance…amounts to a recitation of what is well-understood, routine, and conventional.”)(quoting SAP Am., Inc. v. InvestPic, LLC, 898F3.d 1161, 1170 (Fed. Cir. 2018)); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355(Fed. Cir 2014)(“That a computer receives and sends the information over a network -- with no further specification -- is not even arguably inventive.”).
Thus, Claims 1, 12, 20, 21 and 25 are not directed to significantly more than a patent ineligible concept. 
Dependent claims 2-11, 13-19, and 22-25 recite claim elements that are either insignificant pre/post extra solution and/or resembles the abstract idea of mental process and neither integrate into practical application nor significantly more than the recited judicial exceptions. Therefore, based on the similar analysis as above with respect to independent claims, dependent claims 2-11, 13-19, and 22-25 were also rejected because they are directed to a judicial exception without significantly more or integrating into practical application.

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4, 12-15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hotinger et al. (US 2022/0197689 A1, hereafter Hotinger)  in view of Hotinger.

As per claim 1, Hotinger teaches the invention substantially as claimed including a computer-implemented method, comprising: 
receiving a request to create a container ([0206] fig. 5 container instantiation communications 216  [0004] receiving a container image pull request); 
retrieving a manifest for a container image of the container ([0003] retrieving an image manifest, plurality of layers that collectively constitutes the container image); and 
mounting a file system for the container, utilizing the manifest ([0003] image manifest, plurality of layer, container, creating, union file system, spans the layer that collectively constitute the container image, based on received layer mount, launching container process at the instantiation location based on the union file system fig. 4 container 102 image manifest 408  union file system 404 [0244] layers, mounted, layer mounts, stored, respective files [0230] ).  

Hotinger doesn’t specifically teach receiving a request to “create” a container and “mounting” a file system. 

It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention that container instantiation communication (fig 2 216) is a request for instantiating a container and launching container process based on the file system and mounting of the layers using layer mounts (fig 4 [003] [0244] [0230]) indicates mounting of file system for the container process and therefore are equivalent to the claim limitations of request to “create” a container and “mounting” a file system.

As per claim 2, Hotinger teaches the container image includes a plurality of files needed to create the container at a node of a cluster of computing nodes ([0003] plurality of layers that collectively constitute the container image fig 2 214 [0189] machines, computer systems, clustered [0200] per layer files), and the manifest for the container image includes metadata describing the plurality of files within the container image ([0200] per layer files [0003] manifest, lists, plurality of layers that collectively constitute the container image).  

As per claim 3, Hotinger teaches wherein the manifest is retrieved from a repository ([0003] receiving an image manifest fig 7 repository 708 manifest 408 receive manifest 720).  

As per claim 4, Hotinger teaches wherein the manifest includes sufficient data to create a file system for the container ([0200] per layer files [0003] manifest, lists, plurality of layers that collectively constitute the container image fig. 9 902).  

Claim 12 recites a computer program product for deploying a container image, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions executable by a processor to cause the processor to perform a method with elements similar to claim 1. Therefore, it is rejected for the same rational.

Claim 13 recites the computer program product with elements similar to claim 2. Therefore, it is rejected for the same rational.

Claim 14 recites the computer program product with elements similar to claim 3. Therefore, it is rejected for the same rational.
Claim 15 recites the computer program product with elements similar to claim 4. Therefore, it is rejected for the same rational.

Claim 20 recites a system, comprising: P202006555US01/ARC1P143Page 47 of 50a processor; and logic integrated with the processor, executable by the processor, or integrated with and executable by the processor, the logic being configured to perform elements of claim 1. Therefore, it is rejected for the same rational.


Claims 5, 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hotinger in view of Hotinger and further in view of Singh et al (US 10,873,592 B1, hereafter Singh).

As per claim 5, Hotinger teaches wherein the manifest includes one or more descriptors and file ([0003] image manifest, list plurality of layers, each layer having identification).

Hotinger doesn’t specifically teach inode descriptor and file hash.

Singh, however, teaches inode descriptor (col 7 lines 40-50 file descriptor, inode, process col 10 lines 65-67 file metadata) and file hash (col 10 lines 65-67 file data hash)
	It would have been obvious to one of ordinary skills in the prior art before the effective filing date of the claim invention was made to combine the teachings of Hotinger with the teachings of Singh of a file metadata, inode descriptor for the file and file data hash to improve the efficiency allow manifest to include inode file descriptor and file hash to the method of Hotinger as in the instant invention.

Claim 16 recites the computer program product with elements similar to claim 5. Therefore, it is rejected for the same rational.


Claims 6-11, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hotinger in view of Hotinger and further in view of Darling (US 2018/0004766 A1, hereafter Darling).

As per claim 6, Hotinger teaches identifying, by the file system mounted for a container ([0215] launching container process at the instantiation location based on the union file system ), a request to access data within the container image of the container ([0232] content, layer, identified, layer mount request [0253] send layer mount request, receive layer mount); 
determining a location of the data for the container image ([0149] identify the layers in a manifest or other data structure [0103] registry, list of data structure, computation resource location ); and
retrieving the data, utilizing the location of the data ([0232] provide access to the registry resident form of the content layer identifies in a mount request). 

Hotinger doesn’t specifically teach determining a location utilizing a manifest.

Darling, however, teaches determining a location utilizing a manifest ([0010] manifest, metadata, identifying the location of the files in the container file).

It would have been obvious to one of ordinary skills in the prior art before the effective filing date of the claim invention was made to combine the teachings of Hotinger with the teachings of Darling of manifest metadata identifying the location of the files in the container file to improve efficiency and allow determining a location of the data for the container image utilizing a manifest to the method of Hotinger as in the instant invention.
 
As per claim 7, Hotinger teaches wherein the request to access the data includes a file read request ([0232] content, layer, identified, layer mount request [0253] send layer mount request, receive layer mount).  

As per claim 8, Hotinger teaches wherein the location of the data is included metadata stored within the manifest ([0243] store mount points in a metadata store, associate it with the manifest [0021] content of the layers, metadata, list of layers).  
Darling teaches remaining claim elements of wherein the location of the data is included within the manifest ([0010] manifest metadata, identifying location of the files in the container file/data storage).

As per claim 9, Hotinger teaches wherein the manifest includes content-based addresses for files ([0003] image manifest, list plurality of layers, each layer having layer identification, layer content, layer mount provides access to registry resident form of the content of the layer [0243] mount points, metadata store, associates it with manifest).  

As per claim 10, Hotinger teaches retrieving the data from a cache ([0172] retrieve data from a cache) in response to determining that the manifest for the container image ([0205] layers, identified in an image manifest [0211] cache, includes zero or more layer entities, layer id, locally resident layer content) indicates that the data is stored locally at the cache ([0248] file, sharing, local in-memory cache [0239] storing the layer content in a cache, sharing the cache layer content).  

As per claim 11, Hotinger teaches retrieving the data from a content store via a communications network ([0022] container, downloading content from a remote repository) in response to determining that the manifest for the container image indicates that the data is not stored locally at a cache ([0234] determine, layers, already have in local cache/store, avoid unnecessary download, ascertaining that a layer L, listed in the image manifest, stored local from any layer mount, [0205] layers, identified in an image manifest [0018] container, not been cached locally).  

Claim 17 recites the computer program product with elements similar to claim 6. Therefore, it is rejected for the same rational.
Claim 18 recites the computer program product with elements similar to claim 7. Therefore, it is rejected for the same rational.
Claim 19 recites the computer program product with elements similar to claim 8. Therefore, it is rejected for the same rational.



Claims 21-25 is rejected under 35 U.S.C. 103 as being unpatentable over Suarez et al. (US 2017/0180346 A1, hereafter Suarez) in view of Suarez.

As per claim 21, Suarez teaches the invention substantially as claimed including a computer-implemented method, comprising: 
receiving a command to install a software package in a running container ([0022] receive a request to launch container image in a container instance as running software container [0026] container image, software applications configured to execute in a software container): 
retrieving a metadata package for the software package ([0022] obtain, manifest, corresponding to stored container image, retrieve the set of files [0021] manifest, contains, metadata, set of container image layers [0026] container image, software applications configured to execute in a software container); 
installing the software package in the running container, utilizing the metadata package ([0022] retrieving set of files, layers comprising container image, launched, running software container in the container instance [0023] container image, launched [0026] container image, metadata, computer files, software applications configured to execute in a software container); 
identifying a need for a file during the installation of the software package ([0126]  detect, event, requiring, image, downloaded, launched, current container instance [0127] fig. 16 1602 [0100] automated build service, rolling deployments, scheduler, deploy new version of container image [0101]); and 
retrieving the file, utilizing the metadata package ([0128] obtain the specified version of the container image [0022] retrieve the set of files, indicated, manifest [0100] deploying new version of a container image [0101]).  

	Suarez doesn’t specifically teach need for a file during the installation.

	It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention that rolling deployment with scheduler deploying newer version after certain time ([0100] [0101]) and/or detecting an event requiring image downloading is performed during the installation and therefore similar to the claim elements of identifying the need for a file during the installation of software package.


As per claim 22, Suarez teaches wherein the metadata package is retrieved from a public repository ([0026] container image, publicly accessible repository, search manifest in the repository [0022] obtain the manifest [0047] manifest, stored, database).  

As per claim 23, Suarez teaches wherein installing the software package includes installing metadata within the metadata package at a node of a cluster ([0023] container image, launched [0026] container image, refer to metadata, computer files, software applications configured to execute in a software container [0030] container instance, computer system instance, one or more container instance, cluster).  

As per claim 24, Suarez teaches wherein the metadata is installed within the node as one or more stub files having pointers to data ([0023] container image, launched [0026] container image, refer to metadata, computer files, software applications configured to execute in a software container [0044] registry metadata service, store container image manifests, tag information [0052] tags, label, container image [0105] tag, pointer to a container image).  

Claim 25 recites a computer program product for creating a container image, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions executable by a processor to cause the processor to perform a method comprising the elements of claim 21. Therefore, it is rejected for the same rational.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Achyuth et al (US-20200314167-A1) File Containerization And Management.
Janse van Rensburg et al (US-20200264776-A1) Virtualized Block Device Backing For Virtualization Containers.
Joshi et al (US-20180287883-A1) Composing Monolithic Applications Based On Multi-Container Applications.
Lieberman et al (US-10922090-B1 ) Methods And Systems For Executing A Software Application Using A Container.
Maloney (US-9823915-B1) software container format.
NACHENBERG et al (US-20170098092-A1) Techniques For Generating A Virtual Private Container.
Padmanabhan et al (US-20210373878-A1 ) In-Memory Software Package Installation And Testing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU ZAR GHAFFARI whose telephone number is (571)270-3799. The examiner can normally be reached Monday-Thursday 9:00 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ABU ZAR GHAFFARI
Primary Examiner
Art Unit 2195



/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195